Case 19-08193   Doc 17-2   Filed 05/30/19 Entered 05/30/19 15:43:02   Desc Exhibit
                                     Page 1 of 13
Case 19-08193   Doc 17-2   Filed 05/30/19 Entered 05/30/19 15:43:02   Desc Exhibit
                                     Page 2 of 13
Case 19-08193   Doc 17-2   Filed 05/30/19 Entered 05/30/19 15:43:02   Desc Exhibit
                                     Page 3 of 13
Case 19-08193   Doc 17-2   Filed 05/30/19 Entered 05/30/19 15:43:02   Desc Exhibit
                                     Page 4 of 13
Case 19-08193   Doc 17-2   Filed 05/30/19 Entered 05/30/19 15:43:02   Desc Exhibit
                                     Page 5 of 13
Case 19-08193   Doc 17-2   Filed 05/30/19 Entered 05/30/19 15:43:02   Desc Exhibit
                                     Page 6 of 13
Case 19-08193   Doc 17-2   Filed 05/30/19 Entered 05/30/19 15:43:02   Desc Exhibit
                                     Page 7 of 13
Case 19-08193   Doc 17-2   Filed 05/30/19 Entered 05/30/19 15:43:02   Desc Exhibit
                                     Page 8 of 13
Case 19-08193   Doc 17-2   Filed 05/30/19 Entered 05/30/19 15:43:02   Desc Exhibit
                                     Page 9 of 13
Case 19-08193   Doc 17-2   Filed 05/30/19 Entered 05/30/19 15:43:02   Desc Exhibit
                                    Page 10 of 13
Case 19-08193   Doc 17-2   Filed 05/30/19 Entered 05/30/19 15:43:02   Desc Exhibit
                                    Page 11 of 13
Case 19-08193   Doc 17-2   Filed 05/30/19 Entered 05/30/19 15:43:02   Desc Exhibit
                                    Page 12 of 13
Case 19-08193   Doc 17-2   Filed 05/30/19 Entered 05/30/19 15:43:02   Desc Exhibit
                                    Page 13 of 13
